DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 1/30/19 has been considered.

Drawings
	The drawings filed 1/30/19 have been accepted.

Claim Objections
Claim15 objected to because of the following informalities:  
Claim 15 should be dependent on claim 13.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter. Regarding claim 6, it recites, “A computer program product comprising a computer readable storage medium.” The specification (para [0088]) discloses, “A computer readable 
The broadest reasonable interpretation of "computer readable storage medium" includes transitory signals which are non-propagating, i.e. waves and signals, which are not considered statutory subject matter. See In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).  Because the full scope of the claim encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim as a whole is non-statutory. The Examiner suggests adding the limitation "non-transitory" to claim(s) 6-10 to limit the claim scope to encompass only statutory subject matter.  (“Subject Matter Eligibility of Computer Readable Media”, 1/26/2010, Kappos) Appropriate correction is required.
Dependent claims 7-10 fail to cure the deficiencies of the independent claim 6 and are similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagchi United States Patent Application Publication US 2015/0339299.
Regarding claim 1, Bagchi discloses a system comprising: 
a processing unit operatively coupled to memory; 

a knowledge engine operatively coupled to the processing unit, the knowledge engine to assess probability and generate a map based on the assessment, including: 
for corpora having a plurality of objects, an organization manager to organize the objects into a taxonomy based on object characteristic data (Bagchi, para [0043], taxonomy), and analyze the corpora according to the object taxonomies, the analysis including formation of a probabilistic model of one or more inter-corpora associations of objects (Bagchi, para [0027], probabilistic scoring system); 
a query manager operatively coupled to the organization manager, the query manager to receive and process a query and associated query context, including identify a taxonomy and corpus associated with the query context (Bagchi, para [0028], with reference to fig 1 element 51, question analysis module receives questions searches corpus); 
the query manager to submit the query to the identified corpus, and receive an initial response with an initial probability (Bagchi, para [0028], the search engine is configured to automatically search the data corpus contents, which may be unstructured or semi-structured text, to identify entities satisfying the query); 
the query manager to apply the probabilistic model to the initial probability, the application to form an adjusted probability and an adjusted response (Bagchi, para [0030], [31-38], assigns probabilistic scores and responses based on confidence scores); and 
a director operatively coupled to the query manager, the director to assess confidence of accuracy of a response to the query based on evaluation of the initial probability value and the adjusted probability value (Bagchi, para [41 and 43], with reference to element 54, retrieves scores generated); and 
a response returned from the query manager, the response directly correlated to the assessed confidence conducted by the director, wherein the response is selected from the group consisting of: 

Regarding claim 2, Bagchi discloses the system of claim 1. Bagchi additionally discloses wherein the knowledge engine further comprising a natural language (NL) manager, the NL manager to identify context of the query and discover context characteristic data (Bagchi, para [0039], applied to natural language).

Regarding claim 6, Bagchi discloses a computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the program code being executable by a processor to conduct corpus gap probability mapping, including program code to: 
organize objects of a corpora into a taxonomy based on object characteristic data (Bagchi, para [0043], taxonomy), and analyze the corpora according to object the object taxonomies, the analysis including formation of a probabilistic model of one or more inter-corpora associations of objects (Bagchi, para [0027], probabilistic scoring system); 
receive and process a query and associated query context, including identify a taxonomy and corpus associated with the query context (Bagchi, para [0028], with reference to fig 1 element 51, question analysis module receives questions searches corpus); 
submit the query to the identified corpus, and receive an initial response with an initial probability (Bagchi, para [0028], the search engine is configured to automatically search the data corpus contents, which may be unstructured or semi-structured text, to identify entities satisfying the query); 

assess confidence of accuracy of a response to the query based on evaluation of the initial probability value and the adjusted probability value (Bagchi, para [41 and 43], with reference to element 54, retrieves scores generated); and  33 
Attorney Docket No. P201701518US01a response returned from the program code, the response directly correlated to the assessed confidence, wherein the response is selected from the group consisting of: the initial response and the adjusted response (Bagchi, para [0040], score may be based on a higher number of pattern matches in the corpus).  

Regarding claim 7, Bagchi discloses the computer program product of claim 6. Bagchi additionally discloses further comprising program code to support natural language processing, including program code to identify context of the query and discover context characteristic data (Bagchi, para [0039], applied to natural language).

Regarding claim 11, Bagchi discloses a method for conducting corpus gap probability mapping, the method comprising:
organizing objects of a corpora into a taxonomy based on object characteristic data, and analyzing the corpora according to object the object taxonomies (Bagchi, para [0043], taxonomy),  the analysis including forming a probabilistic model of one or more inter-corpora associations of objects (Bagchi, para [0027], probabilistic scoring system); 

submitting the query to the identified corpus, and receiving an initial response with an initial probability (Bagchi, para [0028], the search engine is configured to automatically search the data corpus contents, which may be unstructured or semi-structured text, to identify entities satisfying the query);  
applying the probabilistic model to the initial probability, the application to form an adjusted probability and an adjusted response (Bagchi, para [0030], [31-38], assigns probabilistic scores and responses based on confidence scores); and  34 
Attorney Docket No. P201701518US01assessing confidence of accuracy of a response to the query based on evaluation of the initial probability value and the adjusted probability value (Bagchi, para [41 and 43], with reference to element 54, retrieves scores generated); and 
a response returned from the confidence assessment, the response directly correlated to the assessed confidence, wherein the response is selected from the group consisting of: the initial response and the adjusted response (Bagchi, para [0040], score may be based on a higher number of pattern matches in the corpus).  
  
Regarding claim 12, Bagchi discloses the method of claim 11. Bagchi additionally discloses further comprising supporting natural language processing, including identifying context of the query and discovering context characteristic data(Bagchi, para [0039], applied to natural language).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi United States Patent Application Publication US 2015/0339299 in view of Wu United States Patent Application Publication US 2019/0205761.
Regarding claim 3, Bagchi discloses the system of claim 1. Bagchi does not disclose wherein the knowledge engine further comprises a machine learning (ML) model, the ML model to dynamically build a spatial inter-corpora ontology for object content, wherein the inter-corpora ontology identifies inherent relationships in the objects. 
Wu discloses wherein the knowledge engine further comprises a machine learning (ML) model, the ML model to dynamically build a spatial inter-corpora ontology for object content, wherein the inter-corpora ontology identifies inherent relationships in the objects (Wu, para [0075], neural network applied for component classification).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have included a dynamic machine learning model based on the teachings of Wu. The motivation for doing so would have been increase the quality of the output from queries (Wu, para [0006-7]).

Regarding claim 4, Bagchi in view of Wu discloses the system of claim 3. Wu additionally discloses wherein the ML model is dynamically optimized in response to amendment of one or more of 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have included a dynamic machine learning model based on the teachings of Wu. The motivation for doing so would have been increase the quality of the output from queries (Wu, para [0006-7]).

Regarding claim 5, Bagchi in view of Wu discloses the system of claim 3. Bagchi additionally discloses wherein the identified inherent relationship reveals an inherent structure within an associated object (Bagchi, para [0041], mapped nodes of the taxonomy structure).

Regarding claim 8, Bagchi discloses the computer program product of claim 6. Bagchi does not disclose wherein the program product further comprises a machine learning (ML) model to dynamically build a spatial inter-corpora ontology for object content, wherein the inter-corpora ontology identifies inherent relationships in the objects.
Wu discloses wherein the program product further comprises a machine learning (ML) model to dynamically build a spatial inter-corpora ontology for object content, wherein the inter-corpora ontology identifies inherent relationships in the objects (Wu, para [0075], neural network applied for component classification).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have included a dynamic machine learning model based on the teachings of Wu. The motivation for doing so would have been increase the quality of the output from queries (Wu, para [0006-7]).

claim 9, Bagchi in view of Wu discloses the computer program product of claim 8. Wu discloses further comprising program code to dynamically optimize the ML model in response to amendment of one or more of the plurality of objects (Wu, para [0030], receives agent feedback and updates semantic classes and neural network).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have included a dynamic machine learning model based on the teachings of Wu. The motivation for doing so would have been increase the quality of the output from queries (Wu, para [0006-7]).
  
Regarding claim 10, Bagchi in view of Wu discloses the computer program product of claim 8. Bagchi discloses wherein the identified inherent relationship reveals an inherent structure within an associated object (Bagchi, para [0041], mapped nodes of the taxonomy structure).

Regarding claim 13, Bagchi discloses the method of claim 11. Bagchi does not disclose the method further comprises utilizing a machine learning (ML) model and dynamically building a spatial inter-corpora ontology for object content, wherein the inter-corpora ontology identifies inherent relationships in the objects.
Wu discloses utilizing a machine learning (ML) model and dynamically building a spatial inter-corpora ontology for object content, wherein the inter-corpora ontology identifies inherent relationships in the objects (Wu, para [0075], neural network applied for component classification).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have included a dynamic machine learning model based on the teachings of Wu. The motivation for doing so would have been increase the quality of the output from queries (Wu, para [0006-7]).

Regarding claim 14, Bagchi in view of Wu discloses the method of claim 13. Wu additionally discloses further comprising dynamically optimizing the ML model in response to amendment of one or more of the plurality of objects (Wu, para [0030], receives agent feedback and updates semantic classes and neural network).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have included a dynamic machine learning model based on the teachings of Wu. The motivation for doing so would have been increase the quality of the output from queries (Wu, para [0006-7]).

Regarding claim 15, Bagchi in view of Wu discloses the method of claim 13. Bagchi additionally discloses wherein the identified inherent relationship reveals an inherent structure within an associated object (Bagchi, para [0041], mapped nodes of the taxonomy structure).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOPE C SHEFFIELD/               Primary Examiner, Art Unit 2178